Citation Nr: 1713561	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to January 1964.  He also served in the National Guard from November 1978 until retirement in August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of this case rests with the RO in Los Angeles, California.

In his November 2015 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In a written statement received in February 2016, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the evidence of record indicates there are outstanding relevant treatment records.  Along with his June 2014 claim, the Veteran submitted an Authorization and Consent to Release Information form stating he had received treatment for his left leg from Dr. R.F.T. from 2012 to the present.  The Veteran also submitted an April 2014 statement from Dr. R.F.T. regarding his current left leg symptoms.  However, it does not appear that any treatment records from Dr. R.F.T. have been obtained.  On remand, the AOJ should ask the Veteran to identify all relevant VA and non-VA treatment for his claimed left leg disability, and then undertake appropriate development to obtain any outstanding treatment records.

In his June 2014 claim, the Veteran contends he suffered an injury to his left leg during his active service.  In a July 2014 Authorization and Consent to Release Information form, the Veteran indicated he received treatment from his National Guard unit.  In an April 2014 statement, Dr. R.F.T. indicated the Veteran suffers left leg pain and weakness related to a fall in 2002.  On remand, the AOJ should ask the Veteran to clarify the nature of his claimed left leg disability, and clarify his contentions as to how his current left leg disability is related to his military service, either active duty service and/or National Guard service.

The Veteran's service treatment records indicate he suffered multiple sprains to his left ankle during his active duty service, between 1959 and 1960.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current left leg disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to provide clarification regarding the nature of his current left leg disability, and clarification as to how his current left leg disability is related to his military service, either active duty service and/or National Guard service.
2. The AOJ should ask the Veteran to identify any VA and non-VA testing and/or treatment related to his left leg disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. R.F.T. from 2012 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. R.F.T. as identified in the April 2014 statement and the June 2014 Authorization and Consent to Release Information form to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records, to include any VA treatment records, should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any private treatment records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current left leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left leg disabilities which are currently manifested, or which have been manifested at any time since June 2014.

The examiner should address the notations of left leg pain in weakness in the April 2014 statement from Dr. R.F.T. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left leg disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notations in the Veteran's service treatment records of multiple left ankle sprains during active duty service in 1959 and 1960.  

The complete rationale for all opinions should be set forth.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

